Citation Nr: 0126069	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  95-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for bilateral levator 
scapulae syndrome, secondary to a service-connected 
quadriceps muscle scar of the left leg.

3.  Entitlement to service connection for developmental 
cervicothoracic scoliosis, with degenerative spurring of the 
cervical spine, secondary to a service-connected quadriceps 
muscle scar of the left leg.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for scar, quadriceps 
muscle, left leg, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1971.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Muskogee, Oklahoma (hereinafter RO).

In a statement received in March 1998, the veteran raised the 
issues of entitlement to service connection for knee and head 
disorders.  Additionally, in a statement received in February 
2001, the veteran raised the issue of entitlement to service 
connection for hearing loss.  Finally, in June 2001, the 
appellant raised the issue of entitlement to service 
connection for diabetes mellitus secondary to Agent Orange 
exposure.  These issues have not, however, been developed or 
certified for appellate review.  Hence, they are referred to 
the RO for appropriate disposition.


REMAND

The Veterans Claims Assistance Act of 2000 was signed into 
law in November 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  This Act introduces 
several fundamental changes into VA's adjudication process 
which impact on the veteran's claims on appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This liberalizing Act is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In this respect, in January 1998, the RO denied entitlement 
to service connection for bilateral levator scapulae 
syndrome, and developmental cervicothoracic scoliosis, with 
degenerative spurring of the cervical spine, each claimed as 
secondary to a service-connected quadriceps muscle scar of 
the left leg, on the basis that the claims were not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Act and 
implementing regulations, as discussed above.  Hence, due 
process requires that these claims be developed and 
readjudicated on the merits under the Veterans Claims 
Assistance Act of 2000.  Id.  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service or 
a service-connected disorder based on all possible evidence.  
38 U.S.C.A. § 5103A.  Although the veteran has been afforded 
VA examinations, additional VA examinations are necessary to 
provide opinions as to etiology of any of the claimed 
disorders found.  

The Board also notes that additional evidence was submitted 
to the RO prior to certification to the Board in June 2001, 
but subsequent to the supplemental statement of the case that 
was issued in September 2000.  As this evidence is pertinent 
to the issues on appeal, a supplemental statement of the case 
must be provided to the veteran.  38 C.F.R. § 19.31 (2001).  
Moreover, in August 2001, the Board received a large quantity 
of additional evidence from the veteran which is pertinent to 
his claims on appeal.  While some of the records submitted 
are duplicative, additional new evidence submitted following 
the certification of an appeal must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless the veteran waives this procedural right.  
38 C.F.R. § 20.1304(c) (2001).  This procedural right was not 
waived and, hence, further development is in order.

A rating action dated in January 1998, denied the veteran's 
claim of entitlement to service connection for pain in his 
hands, secondary to his service-connected left leg quadriceps 
muscle scar.  Thereafter, on a VA Form 1-9 received in March 
1998, the veteran stated that he sought benefits for the pain 
in his hands as it "was part of that what happen in Vietnam 
(sic)."  The Board interprets this statement as a notice of 
disagreement to the January 1998, rating decision denying the 
claim of entitlement to service connection for pain in his 
hands, secondary to his service-connected left leg quadriceps 
muscle scar.  However, a statement of the case has not been 
issued.  While it is true that the veteran has not submitted 
a timely substantive appeal, the Board is obligated to remand 
this issue to the RO for the issuance of a statement of the 
case and notification of appellate rights.  Manlincon v. 
West, 12 Vet. App. 238 (1999).   

The veteran contends that his service-connected left leg scar 
and injury to the quadriceps muscle warrant a rating in 
excess of 10 percent.  The Board notes that the RO has rated 
these functional losses in a single rating.  Service 
connection for a scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001) contemplates impairment to the skin.  
Service connection for an injury to the quadriceps muscle 
contemplates a functional loss to the musculoskeletal system.  
Cf.  38 C.F.R. § 4.73, Diagnostic Code 5310 (2001).  The 
veteran's symptomatology for these disorders possibly is 
distinct and separate.  As a consequence, under the 
principles enunciated in Brady v. Brown, 4 Vet. App. 203 
(1993), and Esteban v. Brown, 6 Vet. App. 259 (1994), the RO 
should whether separate ratings should be assigned for the 
scar and musculoskeletal disabilities, or whether a single 
rating is in order under a muscle injury Code in light of the 
provisions of 38 C.F.R. § 4.56 (2001).

The issue of entitlement to a total disability evaluation is 
deferred because it is inextricably intertwined with each of 
the service connection and increased rating claims discussed 
above. 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any diagnosed shoulder 
disorder and/or scoliosis.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims files must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report(s) should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is as least as likely as 
not that any diagnosed shoulder disorder 
and/or scoliosis is related to the 
veteran's active duty service.  
Additionally, the examiner should also 
state whether it is as least as likely as 
not that any diagnosed shoulder disorder 
and/or scoliosis is due to or is 
aggravated by any service-connected 
disorder.  A complete rationale for any 
opinion offered should be provided.  Any 
report prepared should be typed.

3.  The veteran should also be afforded a 
VA psychiatric examination to evaluate 
the severity of his PTSD.  Any necessary 
psychological tests should be conducted.  
The claims folders and copies of the old 
and new criteria for rating mental 
disorders must be made available to the 
examiner for review.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
industrial inadaptability/occupational 
and social impairment under both the old 
rating criteria and then separately under 
the new rating criteria.  The examiner 
should also enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents.  If the examiner disagrees 
with the assessment made by the VA 
examiner in February 2000, the basis for 
that disagreement must be explained in 
full.  A complete rationale for all 
opinions expressed must be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
service connection for pain in the hands, 
secondary to his service-connected left 
leg quadriceps muscle scar is necessary.  
38 C.F.R. § 19.26 (2001).  The veteran is 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the January 1998 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2001).  

7.  Thereafter, the RO should adjudicate 
all issues on appeal.  Additionally, the 
RO should document their consideration 
whether separate ratings should be 
assigned the veteran's service-connected 
left leg disorder based on impairments to 
the skin and musculoskeletal system, or 
whether instead a single code under 38 
C.F.R. § 4.73 is in order .  The claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability is inextricably 
intertwined with the service connection 
issues referred to the RO in the 
introduction above.  If any issue on 
appeal is denied, the veteran must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


